         Case 1:14-cv-01242-RCL Document 172 Filed 10/26/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
JUDICIAL WATCH, INC.,                         )
                                              )
               Plaintiff,                     )
                                              )
                       v.                     )       Civil Action No. 14-cv-1242 (RCL)
                                              )
U.S. DEPARTMENT OF STATE,                     )
                                              )
               Defendant.                     )
                                              )

                             PLAINTIFF’S NOTICE OF FILING

       Plaintiff Judicial Watch, Inc., by counsel, submits this notice of filing to provide the

Court with a status of the appeal of the Court’s March 2, 2020 Discovery Order (ECF No. 161).

Plaintiff submits the following:

       1.      Consistent with Plaintiff’s representations made to this Court on September 11,

2020, Plaintiff filed on October 15, 2020, a Petition for Panel Rehearing and Rehearing En Banc

of the Court of Appeals for the District of Columbia Circuit’s August 31, 2020 opinion in In re

Hillary Rodham Clinton and Cheryl Mills, Case No. 20-5056. See Plaintiff-Respondent Judicial

Watch, Inc.’s Petition for Panel Rehearing and Rehearing En Banc, Doc. No. 1866429, In re

Hillary Rodham Clinton and Cheryl Mills, Case No. 20-5056 (D.C. Cir.).

       2.      This filing is consistent with the representations made by Plaintiff in its

Opposition to Defendant’s Motion to Vacate Remaining Discovery Obligations. See Pl. Opp. to

Def.’s Motion to Vacate Remaining Discovery Obligations at ¶¶ 4,8, September 11, 2020 (ECF

No. 171).
        Case 1:14-cv-01242-RCL Document 172 Filed 10/26/20 Page 2 of 2




Dated: October 26, 2020                    Respectfully submitted,

                                           JUDICIAL WATCH, INC.

                                            /s/ Ramona R. Cotca
                                           Ramona R. Cotca (D.C. Bar 501159)
                                           Lauren M. Burke (D.C. Bar 1028811)
                                           Eric W. Lee (D.C. Bar No. 1049158)
                                           JUDICIAL WATCH, INC.
                                           425 Third Street SW, Suite 800
                                           Washington, DC 20024
                                           (202) 646-5172
                                           rcotca@judicialwatch.org
                                           lburke@judicialwatch.org
                                           elee@judicialwatch.org

                                           Counsel for Plaintiff




                                     -2-
